DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the communication filed on 06/26/2020; claim(s) 1- 10 is/are pending herein; claim(s) 1 & 6 is/are independent claim(s).

Drawings
A) The drawings are objected to because the labels and symbols, discussed in para. 0028 of the specification, of the fig. 5 are not comprehensible/legible. Furthermore, in fig. 1, the labels and the indicators (i.e., lines) of the labels for the first and second paths are also overly dim.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

B) The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “processor” (claim 1, line 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner is unable to identify what item element constitutes claimed “processor” in applicant’s figs. 1-2. The specification is silent on stating the item element “9” (shown right side of the valve 41) as a processor.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 -10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

A) Regarding claims 1 & 6, these claims recite a claim element 1“the main flow path" in line 5. However, there is insufficient antecedent basis for this element in the claims.
For the examining purpose, “the main flow path” is interpreted as “a [[the]] main flow path”.

B) Regarding claim 3, the claim recites an optional claim element (shown with bold emphasis) in the claim limitation “wherein the third temperature T3 is the fluid temperature of the main flow path, optionally, the processor has a port to receive the third temperature T3.” Therefore, it is not clear whether this optional limitation is 
For the examining purpose, this claim element is interpreted as an optional/alternative claim element with “third temperature T3 is the fluid temperature of the main flow path”. Examiner recommends to replace the word “optionally” with “or” to overcome this rejection.
C) Claims depended on a rejected claim are also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4 – 6, & 10 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kwon et al. (US 20100174412 A1, hereinafter “Kwon”).

Regarding claim 1, Kwon teaches a heat exchange unit [“an indoor unit IU” of fig. 1 with “the indoor heat exchanger 120” and “indoor air blower 125”], characterized in that it comprises: (fig. 1, [0024]);
path for supply air and return air of indoor unit IU. Also “indoor air blower 125” of Kwon is similar to applicant’s fan 315 with first path 310 and second path 311. Therefore, Kwon’s system also will have first path to allow supply air and accept returned air] (fig. 1); and
b) a second flow path [path for the medium flow through IU” including an indoor inlet pipe 163” and “an indoor outlet pipe 164”] at least partially located within the first flow path to exchange heat with the first flow path, one of the inlet and the outlet of the second flow path being connected to the main flow path [path 165 to the OU or path 169 towards the OU from IU] of an external heat exchange system [“an outdoor unit OU” shown in left side of fig. 1 having compressor 110] through a control valve [“indoor expansion valve 131”] (IU part of fig. 1, [0024, 0040]); 
c) a first temperature sensor [“indoor temperature sensor 176 measures the temperature of indoor air” which is shown in the path for inlet of the airflow from the room] at the inlet of the first flow path to sense a first temperature T1 [“the temperature of indoor air”] ([0039, 0053]); 
d) a second temperature sensor [sensor 172/173] at the outlet of the first flow path2 or at the second flow path [the sensors 172/173 at the second path and within the first flow path for the supply air and return air of the IU] within the first flow path to sense a second temperature T2 [“temperature of the refrigerant”] ([0043, 0051-0052, 0054]); and
control unit 190 detects whether or not the indoor expansion valve 131 is malfunctioning”] configured to determine whether the control valve fails [“malfunction” of the “expansion valve 130” which can be 3incorrect fully or partial opening or closing or combination of both due to various condition] according to the difference [“a difference between the indoor unit pipe temperature and the indoor air temperature”] between the first temperature T1 and the second temperature T2 when the heat exchange unit is connected to the main flow path ([0054, 0056, 0067, 0083, 0086], fig. 3(b) - 3(c)).
Kwon teaches:
[0056], control unit 190 detects whether or not the indoor expansion pipe
131 is malfunctioning by analyzing the variation in the difference between the indoor unit pipe temperature and the indoor air temperature as the indoor expansion valve 131 switched from the open state to the closed state…the indoor air temperature with the known variation of the difference between the indoor unit pipe temperature and the indoor air temperature in a normal state.

[0067], If the indoor expansion valve 131 is initially partially or completely closed due to a malfunction, the low-temperature refrigerant does not flow. Thus, a difference between the indoor unit pipe temperature and the indoor air temperature is smaller than that during normal operation of the indoor expansion valve 131.

Regarding claim 4, Kwon teaches the heat exchange unit according to claim 1, wherein the processor determines whether the control valve fails each time [“temperature when the indoor expansion valve 131 is opened and closed. The control unit 190 detects whether or not the indoor expansion valve 131 is malfunctioning”] the control valve state changes and a stable time [“even after the initialization” and evaluating “the variation of” differences of temperatures as in fig. 3(c) for the time period T2, can be understood by PHOSITA as requiring a stable time elapses] elapses ([0055, 0079, 006]).

Regarding claim 5, Kwon teaches a heat exchange system [system of fig. 1 including OU and IU], characterized in that the heat exchange system includes the heat exchange unit according to claim 1, wherein the heat exchange system includes: a driving device [e.g., compressor 110], one or more outdoor units [OA shown in fig. 1] and one or more indoor units [IU shown in fig. 1] connected in a main circuit (fig. 1 & associated text).

Regarding claims 6 & 10, Kwon teaches invention of this claim for the similar reasons as in claim 1 and 4 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Conley (US 20170292725 A1).

Regarding claim 2, Kwon teaches the features of the claim 1 as discussed above. Kwon further teaches the processor to determine whether the control valve fails based on the analyzing of the temperature sensor data and a predetermined temperature T0 for a predetermined time [duration of the T2 in figs. 3a –3c] when the control valve is open or closed states (0063, [0065], figs. 3s). Kwon further teaches “indoor expansion valve 131 controls the incoming refrigerant flow in the cooling operation” and monitors the “variation in the indoor unit pipe temperature” to detect “whether or not the indoor expansion valve 131 is malfunctioning” ([0040, 0055]). 
However, Kwon is silent on disclosing installing of the second temperature sensor at the outlet of the first flow path. Thus, Kwon does is silent on teaching the feature associated with “the second temperature sensor is provided at the outlet of the first flow path” as claimed.
Conley teaches a local controller like controller 200 that collects and 4locally analyzes/processes/monitors various data/measurements (e.g., temperature, pressure, current) obtained from various temperature sensors installed in an air handler unit/indoor unit (analogous to Kwon’s IU of fig. 1) having first flow path [path between return air via the filter 104/204 to supply air] and second flow path [flow of the refrigerants within the AHU 136 received from the Condensing Unit 164] via a control valve [expansion valve 140, analogous to Kwon’s valve 131] (figs. 1-2A). Specifically, Conley teaches a heat exchanger unit [system shown in fig. 2A] comprising:
a first temperature sensor [sensor 224] a first temperature sensor at the inlet of the first flow path [path for supplied air and return air inside the building] to sense a first temperature T1 ([0106]); and
a second temperature sensor [sensor 232] at the outlet of the first flow path to sense an outlet second temperature T22 ([0107]), and 
a processor [local monitoring unit 200 while performing the job of the system 304] that determines whether the control valve fails based on comparing the magnitude relationship between the absolute value of T1-T22 and the predetermined temperature To when the control valve is in open or closed state ([0107, 0141, 0067]),
when the control valve is in open state [during operation (“call for cool”), the control open is open as can be clear to PHOSITA] |T1-T22| [“the return/supply air temperature split…indicate a decrease in capacity” being low means, the T1 –T22 is less than a predetermined threshold. PHOSITA knows that during opening of the valve, no restriction to the flow should be occurring] <To and lasts for a predetermined time [PHOSITA knows that the monitoring for predetermined time is well-known in the art to avoid false positive declaration], it is determined that the control valve fails [“A possible flow restriction is detected”. PHOSITA knows that flow restriction/jamming as an example condition of the control valve being failed] ([0161, 0164]); or
 5 when the control valve is in closed state, | T1 -T22 |<To and lasts for a predetermined time, it is determined that the control valve fails. 
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Kwon and Conley because they both related to a processor monitoring various fault conditions of an indoor unit of an air-conditioner, and modify the system of Kwon to install a temperature sensor at the outlet (supply air) of the first flow path and also conclude failure of the expansion valve when the temperature difference (“return/supply air temperature split”) between inlet and outlet of first path is below a reference/desired value for a predetermined time as suggested by Conley. Doing so the system of Kwon can determine the faulty condition of the control valve (expansion valve 131 of Kwon) with an additional new scheme so that the precision of detecting whether or not the indoor expansion valve 131 is malfunctioning/jamming/failing can be further increased (Kwon, [0092]). Furthermore, Conley teaches how to identify additional types of faults (e.g., heating fault, “dirty filter”) 

Regarding claim 7, Kwon in view of Conley teaches invention of this claim for the similar reasons as discussed above in claim 2.

	Claim(s) 3 & 8- 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 20100174412 A1).

Regarding claim 3, Kwon explicitly further teaches the heat exchange unit [IU of fig. 1] according to claim 1, wherein the second temperature sensor is provided on the second flow path [path for the refrigerants] within the first flow path to sense a middle second temperature T21 [e.g., measurements from the sensor 172], and the processor [“control unit 190 detects whether or not the indoor expansion valve 131 is malfunctioning by analyzing the variation”] determines whether the control valve operates normally based on an analyzing of temperature measurements of T1 [measurements of the sensor 176], T21 [measurements of the sensor 172/173], and T3 [measurement of the “discharge temperature sensor 171”], … wherein the third temperature T3 is the fluid temperature of the main flow path [the sensor 171 is in main flow path because it is not in IU], optionally, the processor has a port to receive the third temperature T3 ([0026, 0055], fig. 1);
wherein the analyzing to detect the malfunctioning is for when the control valve is in open state [condition of fig. 3(a), the valve is caused to switch to open state from closed state] and a first condition [“variation in the indoor unit pipe temperature is not greater than the variation during the normal operation of the indoor expansion valve 131”] lasts for a predetermined time [duration of the T2 shown in fig. 3(a)] and when the control valve is closed state and a second condition lasts for a predetermined time [period of T2 shown in fig.3 (c)] ([0063, 0067]).
However, Kwon does not explicitly teach the above first and second conditions are: in open state checking for |T1- T21]< |T21-T3] and in closed state checking for |T1-T21|>= |T21-T3] as claimed. Put differently, Kwon does not explicitly teach the analyzing of the measurements from the various temperature sensors include comparing the magnitude relationship between the absolute value of T 1 -T 21 and the absolute value of T 21 -T3 as claimed.
However, Kwon also teaches following. “However, the present invention is not limited to the embodiments disclosed below and will be embodied in a variety of different forms” ([0021]) “If the indoor expansion valve 131 is initially partially or completely open due to a malfunction, a low-temperature refrigerant flows. Thus, although the control unit 190 opens the indoor expansion valve 131, a variation in the indoor unit pipe temperature is not greater than the variation during the normal operation of the indoor expansion valve 131” ([0063]) “If the indoor expansion valve 131 is initially partially or completely closed due to a malfunction, the low-temperature refrigerant does not flow. Thus, although the control unit 190 closes the indoor expansion valve 131, a variation in the indoor unit pipe temperature is not greater than the variation during the normal operation of the indoor expansion valve 131” ([0065]) and “If the indoor expansion valve 131 is initially partially or completely closed due to a malfunction, the low-temperature refrigerant does not flow. Thus, a difference between the indoor unit pipe temperature and the indoor air temperature is smaller than that during normal operation of the indoor expansion valve 131” ([0067]). 
Therefore, the remaining features of the claim 3 can be obvious to PHOSITA based on the disclosure of Kwon in view of obvious to try rationale (MPEP 2143, “Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;”) because of the following reasons.
First, the “control unit 190” already has access of the temperature measurements from the sensors 176, 172, & 171 so all possible choices to identify malfunctions can be by analyzing the readings from these sensors and comparing the values from these sensors.  Second, PHOSITA in the air conditioner art knows that the temperature measurements via the sensor 171 (temperature of the main flow path towards the outdoor unit) during open state will be relatively smaller than during closed state in cooling mode because the cold refrigerants is flowing from the pipe outputted from the IU towards the OU when the valve 131 is open to implement the cooling mode. 
Hence, if the valve has been already opened (fully or partially) due to a malfunction, when the open state is entered (fig. 3(a)), the measurements from the sensors 176 and the sensors 172 can be relatively equal. Therefore, the value of | T1-T21 | will be very small. However, since the sensor T3 is in outdoor environment during summer (cool mode is present), the value of the T3 can be relatively higher compared to T21 (temperature by the sensor 172 of fig. 1). Accordingly, the absolute difference between measurements from the sensors 172 and 171 will be higher than the absolute 
Similarly, during closed state (figs. 3(b) -3(c)), the refrigerants cannot flow (“refrigerant does not flow”) during the open state just before the transitioning into closed state as stated in para. 0065 due to a possible malfunction. Therefore, the absolute difference between the measurements of the sensors 176 and 172 becomes higher than the differences between the sensors 172 and 171 even after entering into closed state for the duration of the T2. Hence, the invention of the claim 3 would be obvious to PHOISTA based on the disclosure of Kwon.

Regarding claim 8, Kwon renders invention of this claim obvious for the similar reasons discussed above in claim 3.
Regarding claim 9, Kwon teaches/suggests the method of claim 8, wherein the heat exchange system includes: a drive device, one or more outdoor units, and one or more indoor units connected in the main flow path, the method comprising: obtained the third temperature T3 from the outdoor unit (Fig. 1, & [0026]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) NISHIYAMA et al. (US 20200256590 A1) teaches a heat exchange unit utilizing pluralities of temperature sensors [10cm, 10g, 10e] and a processor [controller 
2) WEI et al. (US 20190242603 A1) teaches “common failure of the electronic expansion valve includes a jam, which will result in no flow or uncontrolled flow in the relevant flow path. The cause of the jam of the electronic expansion valve is usually that there are impurities in the system. The jam of the electronic expansion valve has a strong influence on the reliability of the unit.” ([0005]).
3) Ishikawa (US 5927087 A) teaches “If the variation gradient M continues to exceed Mo for the predetermined time, for example, 30 seconds, the process goes to step S47 to perform a protection operation… the control device 21 gives an alarm for inspection of the refrigerant circuit at the same time” (Col. 13 -14 “Control process 5”, fig. 8).
4) Jang et al. (US 20070113568 A1) teaches a processor 250 configured to monitor temperature measurements from the pluralities of the temperature sensors [sensors 210s, 220s] of the indoor units of an air conditioner system (Fig. 2, [0070-0078]).
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, claim 1, line 5, “path being connected to the main flow path of an external heat exchange system through”
        2 Please note this limitation recites two options (due to recitation of “at the outlet of the first flow path or at the second flow path within the first flow path”) for the second temperature sensor, and the limitation can be anticipated by the Kwon disclosure since it teaches the second option. Claim 2 further defines first option and claim 3 further defines second options. Similar situation applies in claims 6- 8.
        3 [0058], “the control unit 190 detects that the indoor expansion valve 130 is malfunction”.
        4 [0141], “a local controller may implement some of all of the functionality of the remote monitoring system 304” (emphasis added). Therefore, functions performed by the monitoring system 304 can be also performed by the local controller
        
        5 Please note claim requires only one choice due to the recitation of the word “or”. Thus, only first option is selected for mapping purpose.